                IN THE UNITED STATES DISTRICT COURT
                  THE EASTERN DISTRICT OF VIRGINIA

                               Alexandria Division

UNITED STATES OF AMERICA               )
                                       )      No. 1:19-cr-127
      v.                               )
                                       )
LOURDES TERRAZAS SILES,                )      Hon. Leonie M. Brinkema
    Defendant.                         )
                                       )      Motions Hr’g: July 5, 2019


               DEFENDANT’S SUPPLEMENT IN SUPPORT OF
                 MOTION TO DISMISS THE INDICTMENT

      Defendant Lourdes Terrazas Siles has asserted two primary (and independent)

bases for dismissal: (1) The statute of limitations has expired; and (2) Ms. Terrazas

Siles’ expedited removal in 1999 did not comport with due process standards,

resulting in a fundamentally unfair proceeding under 8 U.S.C. § 1326(d). See Def.

Motion to Dismiss, Dkt. No. 22 (May 17, 2019). The government responds that its

prosecution of Ms. Terrazas Siles is timely and suggests that this Court does not have

jurisdiction to consider the § 1326(d) argument, but that in any event Ms. Terrazas

Siles’ expedited removal was constitutional. See Govt Response, Dkt. No. 23 (May

31, 2019).

      This Court could resolve this case on statute of limitations grounds, but, if it

does not, this Court has jurisdiction to proceed to the merits of the § 1326(d) claim.

First, evidence in the factual record demonstrates that the federal government knew

of Ms. Terrazas Siles’ presence in 2001, thus this prosecution is untimely. Second,

the Court’s jurisdiction to hear a due process challenge to the validity of a factual
     element of this criminal offense is without question, having been squarely resolved by

     the Supreme Court 32 years ago in United States v. Mendoza-Lopez, 481 U.S. 828

     (1987), and recently confirmed by this Court in United States v. Silva, 313 F. Supp.

     3d 660, 673-74 (E.D. Va. – Richmond Div. May 14, 2018) (Lauck, J.) (holding 8 U.S.C.

     § 1225(b)(1)(D) unconstitutional under Mendoza-Lopez). Finally, Ms. Terrazas Siles

     has satisfied the requirements of § 1326(d), showing that but for the due process

     errors in her first (and only) removal, there is a reasonable probability she would

     have been permitted to withdraw her application for admission at that time.

I.       Ms. Terrazas Siles’ immigration file demonstrates that the federal
         government knew of her presence on May 29, 2001.

           The parties agree that the statute of limitations for an illegal reentry offense

     is five years. 18 U.S.C. § 3282(a). The parties further agree that the statute of

     limitations begins to run when a defendant is “found in” the United States. See

     United States v. Uribe-Rios, 558 F.3d 347, 352-53 (4th Cir. 2009); United States v.

     Gomez, 38 F.3d 1031, 1037 (8th Cir. 1994). The government asserts, however, that

     in this Circuit a defendant is not “found” until the federal government has actual

     knowledge of the defendant’s presence, i.e., constructive knowledge is insufficient.

     Govt Resp. at 3. In reality, the question of what level of knowledge triggers the “found

     in” date is unresolved in this Circuit. See United States v. De Leon-Ramirez, --- F.3d

     ---, 2019 WL 2273510, at *4 (4th Cir. 2019) (“We have yet to decide precisely when

     the limitations period begins to run on this [§ 1326] offense.”). 1 The government then


     1In De Leon-Ramirez the magistrate judge had analyzed the question of actual versus
     constructive knowledge, finding actual knowledge based on a local police officer’s call
     to an ICE officer regarding the defendant’s presence—though the court ultimately


                                                2
contends that Ms. Terrazas Siles’ immigration file does not contain evidence of actual

knowledge of her presence until her Prince William County arrest in 2016. Govt

Resp. at 3-5.

      The government’s position is contrary to the documentary evidence. Records

produced before and after the defense filed its Motion show that Ms. Terrazas Siles

was “encounter[ed]” for enforcement purposes on May 29, 2001. 2               In short,

immigration officials had actual knowledge of Ms. Terrazas Siles’ presence in the

United States by May 29, 2001. Other records attached to the government’s response,

as well as produced since the government filed its response, reflect additional activity

in Ms. Terrazas Siles’ immigration file between her January 2000 removal and

August 2016 arrest in Prince William County, including on November 18, 2004, July

13, 2007, September 3, 2007, February 24, 2008, May 24, 2008.

      The government claims that all of these records reflect little more than

computer-generated updates to Ms. Terrazas Siles’ file, the result of delayed data

entry and “database migration.” Thus, the government protests that none of these

records reflect knowledge of Ms. Terrazas Siles’ presence because none reflect an

encounter with her. But, the May 29, 2001 “encounter” is called just that and the




held the statute of limitations had been tolled for other reasons. See Case No. 3:17-
cr-89, 2017 WL 5163607 (E.D. Va. – Richmond Div. Oct. 11, 2017) adopted, 2017 WL
5162815 (E.D. Va. – Richmond Div. Nov. 7, 2017).
2 In its Motion to Dismiss, the defense relied on a reference to a May 29, 2001
“encounter” in defense Exhibit E. After the Motion was filed, the government
produced a second document, titled “Activities Search Results,” describing a May 29,
2001 “encounter.” That second document is attached here as Exhibit F.



                                           3
records further specify that the encounter “activity” was for “enforcement.” See

Exhibits E & F. Specifically, the Activities Results Record, Exhibit F, states that the

result of the May 29, 2001 encounter was “WatchList,” the same title given to the

other dates listed on which the government admits it knew of Ms. Terrazas Siles’

presence—December 1999, August 2016, and August and November 2017. 3 Thus,

even taking as true the government’s contentions that the references to 2004, 2007,

and 2008 reflect data migration or computer updates, the May 29, 2001 encounter

cannot be lumped in with those. The 2004, 2007, and 2008 dates are not recorded in

the Activities Search Results, but the May 29, 2001 encounter is. See Ex. F.

      The government has offered a statement from Deportation Officer Kevin Ho

who offers his opinion to explain away one mention of the May 29, 2001 encounter:

“[t]his record appears to be a historical fingerprint enrollment entered into the system

after the original date of the encounter or apprehension for watchlist purposes only.”

Govt Resp. at Ex. 1 ¶ 7 (emphasis added) (referencing Def. Ex. E). But Officer Ho’s

opinion is belied by the Activities Search Results record: In the record, entries for

April 18, 2017 and November 20, 2017 are expressly described as “historical

fingerprint enrollment.” Ex. F. Thus, the computer system clearly had the capacity

to designate an entry “historical fingerprint enrollment” if and when it was

appropriate, but it did not do so for the May 29, 2001 entry.



3 December 1999 is when Ms. Terrazas Siles was stopped at the San Ysidro gate;
August 2016 is when she was arrested by Prince William County, upon which the
federal government was (again) alerted to her presence, and she has been in custody
ever since.



                                           4
       Finally, Officer Ho continues, “[i]f there had been an arrest or encounter by

INS on or about May 29, 2001, there would be documents verifying that arrest or

encounter, but none exist.” Govt Resp. at Ex. 1 ¶ 7. The government’s failure to act

on its own knowledge suggests only a lack of diligence. There are myriad hypothetical

reasons why the government might have failed to act on its knowledge of Ms.

Terrazas Siles’ presence, ranging from enforcement priorities to simple error. None

of those possible explanations afford the government relief from the statute of

limitations. That the government knew of Ms. Terrazas Siles’ presence and failed to

act still means that it knew of her presence.

       But further, it is troubling that the Activities Search Results record was not

produced until well after the defense moved to dismiss on the basis of the May 29,

2001 date. The document was not included in the government’s earlier productions,

but rather was one of a handful of documents dribbled out to the defense just before

the original motions hearing date. And these were in addition to the previously

unproduced documents the government attached to its response. See Govt Resp. Exs.

3-6.   The defense has received no explanation why these documents were not

produced during discovery, and now has no way of quantifying how many other

documents might remain undisclosed.           Moreover, the defense has asked the

government to produce documents explaining the database entries and the codes

used, yet, the government has not produced responsive documents to date. The

government’s withholding does not imbue confidence regarding what documents do

or do not “exist.” Rather, the belated, piecemeal production of various database




                                          5
      printouts—most of which do not appear in the hard-copy immigration file the

      government produced—raises the question: How many other records buried in the

      government’s databases have not been produced because they do not exist in hard

      copy?

              In light of the government’s mishandling of its discovery obligations, the

      unanswered discovery requests for further explanation of the May 29, 2001 date, and

      the absence of documentary evidence supporting the government’s position, the

      defense submits that this Court should infer that the facts around the May 29, 2001

      encounter support the defense position. See, e.g., Vodusek v. Bayliner Marine Corp.,

      71 F.3d 148, 156 (4th Cir. 1995) (“Even the mere failure, without more, to produce

      evidence that naturally would have elucidated a fact at issue permits an inference

      that ‘the party fears to produce the evidence; and this fear is some evidence that the

      circumstance or document or witness, if brought, would have exposed facts

      unfavorable to the party.’” (quoting 2 Wigmore on Evidence, § 285 at 192 (Chadbourn

      rev. 1979)).

II.      This Court has jurisdiction to consider and resolve factual questions in
         this criminal case, including whether the 1999 removal order was
         obtained in violation of Ms. Terrazas Siles’ due process rights.

              The government contends that Ms. Terrazas Siles may not challenge the

      validity of the removal order entered against her on December 6, 1999 because

      Congress expressly stripped the courts of jurisdiction to hear such challenges. Govt

      Resp. at 5 (citing 8 U.S.C. § 1225(b)(1)(D)). It is undisputed that Ms. Terrazas Siles

      was subjected to an expedited removal in 1999. As such, her removal would be

      covered by the language in § 1225(b)(1)(D) were it constitutional, but it is not. Indeed,


                                                 6
the question of whether an alien has a right to challenge the validity of her underlying

removal order in a criminal prosecution under 8 U.S.C. § 1326 was settled by the

Supreme Court in 1987. See United States v. Mendoza-Lopez, 481 U.S. 828, 839

(1987). Nothing the government puts forward alters the calculus, and no court has

held otherwise.

      A.     This Court must resolve the jurisdictional question the
             government has raised.

      As an initial matter, the government’s invocation of § 1225(b)(1)(D) raises the

question whether this Court actually must confront the jurisdictional conflict with §

1326(d). The nature of the question and the specificity of the two statutes at issue

mean that the conflict between them cannot be resolved by pointing to the canon of

constitutional avoidance. See United States v. Barajas-Alvarado, 655 F.3d 1077, 1086

(9th Cir. 2011) (finding conflict between § 1225(b)(1)(D) and § 1326(d) cannot be

avoided and holding § 1225(b)(1)(D) unconstitutional); United States v. Silva, 313 F.

Supp. 3d 660, 673 n.14 (E.D. Va. – Richmond Div. 2018) (Lauck, J.) (same). The

statutes, though specific and contemporaneously enacted, are diametrically opposed.

See id.

      Since jurisdiction is a threshold question, and the Court can go no farther if it

lacks jurisdiction, the Court must address the issue. See, e.g., Arbaugh v. Y&H Corp.,

546 U.S. 500, 514 (2006) (“[C]ourts . . . have an independent obligation to determine

whether subject-matter jurisdiction exists, even in the absence of a challenge from

any party . . . when a federal court concludes that it lacks subject-matter jurisdiction,

the court must dismiss the complaint in its entirety.”); Allen v. United States, 140



                                           7
Fed. Cl. 550, 558 (Fed. Cl. 2018) (“Jurisdiction is a threshold matter because a case

cannot proceed if a court lacks jurisdiction to hear it.”). The Court cannot peek behind

the jurisdictional question to assess harmlessness in the hopes of avoiding the

conflict, because, by its nature, that would be an assertion of jurisdiction. The Fifth

Circuit did this in United States v. Lopez-Vasquez, 227 F.3d 476 (2000), and the Ninth

Circuit rightly concluded that this was an implicit finding of jurisdiction.        See

Barajas-Alvarado, 655 F.3d at 1086 & n.9 (because § 1225(b)(1)(D) is jurisdictional,

Fifth Circuit implicitly deemed statute unconstitutional by proceeding to

harmlessness inquiry). If the Court lacks jurisdiction, it can proceed no further.

Therefore, this Court must confront the constitutional question the government has

raised.

      B.     This criminal prosecution entitles Ms. Terrazas Siles to the
             same rights and process as any other criminal defendant.

      This is a criminal proceeding. The United States government has invoked the

jurisdiction of this Court and brought Ms. Terrazas Siles before it. Accordingly, Ms.

Terrazas Siles is entitled to the same rights as any criminal defendant. Important

among them is the right to have the government prove every element of the charged

offense to the factfinder beyond a reasonable doubt. See, e.g., Apprendi v. New Jersey,

530 U.S. 466, 290 (2000) (“[I]t is unconstitutional for a legislature to remove from the

jury the assessment of facts that increase the prescribed range of penalties to which

a criminal defendant is exposed.       It is equally clear that such facts must be

established by proof beyond a reasonable doubt.”); Ring v. Arizona, 536 U.S. 584, 610

(2002) (Scalia, J. concurring) (“[T]he fundamental meaning of the jury-trial guarantee



                                           8
of the Sixth Amendment is that all facts essential to imposition of the level of

punishment that the defendant receives—whether the statute calls them elements of

the offense, sentencing factors, or Mary Jane—must be found by the jury beyond a

reasonable doubt.”).

      Instead, the government conflates this criminal proceeding with Ms. Terrazas

Siles’ 1999 removal proceeding, contending that as an alien she is not entitled to due

process because of the Executive’s broad authority in immigration matters. See Govt

Resp., Dkt. No. 23, at 6. The process Ms. Terrazas Siles was due in 1999 during her

expedited removal is quite a different matter than the process she is due in this

criminal proceeding. As a criminal defendant, she is entitled to defend herself against

this felony indictment, and the burden of proof remains on the government. See

Mendoza-Lopez, 481 U.S. at 841 (“Persons charged with crime are entitled to have

the factual and legal determinations upon which convictions are based subjected to

the scrutiny of an impartial judicial officer.”). See also United States v. Silva, 313 F.

Supp. 3d 660, 672 (E.D. Va. – Richmond Div. 2018) (Lauck, J.) (“The United States’

focus on the due process required in the underlying deportation proceeding rather

than the due process required in the criminal prosecution at bar is misplaced.”). As

Justice Jackson wrote in a dissent quoted approvingly by the Mendoza-Lopez court,

“[w]e must not forget that while the alien is not constitutionally protected against

deportation by administrative process he stands on an equal constitutional footing

with the citizen when he is charged with crime.” United States v. Spector, 343 U.S.

169, 177-78 (1952) (Jackson, J., dissenting).




                                           9
      C.     Section 1225(b)(1)(D) is unconstitutional because it suffers
             from the same infirmity the Supreme Court deemed
             impermissible in Mendoza-Lopez.

      When an alien is removed pursuant to the expedited procedure laid out in 8

U.S.C. § 1225(b)(1)(A), by design he is afforded no review of the removal decision. See

Def. Motion, Dkt. No. 22, at 6 (citing 8 U.S.C. § 1225(b)(1)). An immigration officer

makes the determination, reviewed by a supervisor, the alien is removed, and the law

prohibits any further review. See § 1225(b)(1)(C); 8 CFR § 235.3(b)(7). But when a

defendant is prosecuted under 8 U.S.C. § 1326 for illegal re-entry, the removal

order—expedited or otherwise—becomes an element of the charged criminal offense.

It is therefore a fact that must be proven by the government to the factfinder beyond

a reasonable doubt, and due process afforded in removal becomes a relevant question.

The government contends, however, that under § 1225(b)(1)(D), review of an

expedited removal order is impermissible, even within the narrow confines of §

1326(d). The Supreme Court has held otherwise.

      In United States v. Mendoza-Lopez, the Supreme Court said that because the

existence of a prior removal order is a factual element of a § 1326 prosecution, the

manner in which that order was obtained must be subject to “some meaningful

review” by the factfinder in the later criminal proceeding. 481 U.S. 828, 838 (1987).

The Court’s language was explicit: “If the statute envisions that a court may impose

a criminal penalty for reentry after any deportation, regardless of how violative of the

rights of the alien the deportation proceeding may have been, the statute does not




                                          10
comport with the constitutional requirement of due process.” 4 Id. at 839. Some form

of review of the prior order must be available in the subsequent criminal proceeding.

See id. at 837-38 (“Our cases establish that where a determination made in an

administrative proceeding is to play a critical role in the subsequent imposition of a

criminal sanction, there must be some meaningful review of the administrative

proceeding.”).

      Thus, Mendoza-Lopez clearly resolves the conflict between § 1225(b)(1)(D) and

§ 1326(d). Were it otherwise, § 1225(b)(1)(D) would deprive an alien subjected to

expedited removal of the constitutional requirement Mendoza-Lopez mandated, “at

the very least,” in § 1326 prosecutions. Id. at 838. Every court to squarely confront

the constitutional conflict between §§ 1225(b)(1)(D) and 1326(d) has agreed, including

this one. 5 See United States v. Silva, 313 F. Supp. 3d 660, 668 (E.D. Va. – Richmond

Div. 2018) (Lauck, J.) (“The Court finds that 8 U.S.C. § 1225(b)(1)(D), the

Jurisdiction-Stripping Statute, is unconstitutional to the extent it prohibits, in a

subsequent prosecution under 8 U.S.C. § 1326(a), the Criminal Illegal Reentry

Statute, ‘some meaningful review’ of an alien’s claim that the underlying deportation


4 Mendoza-Lopez was not an outlier; the Supreme Court admonished over a century
ago that the elements of an offense resulting in “infamous” punishment of aliens must
be proven to a jury. See Wong Wing v. United States, 163 U.S. 228, 237 (1896)
(“[W]hen congress sees fit to further promote such a policy by subjecting the persons
of such aliens to infamous punishment at hard labor, or by confiscating their
property, we think such legislation, to be valid, must provide for a judicial trial to
establish the guilt of the accused,” considering Chinese exclusion acts).
5As previously mentioned, see supra p. 8, the Fifth Circuit considered but did not
decide the constitutional conflict at issue here. See United States v. Lopez-Vasquez,
227 F.3d 476 (5th Cir. 2000).



                                         11
proceeding, which constitutes an element of the criminal charge, was ‘fundamentally

unfair.’”). 6 See also, e.g., Barajas-Alvarado, 655 F.3d at 1087 (“[W]e must conclude

that § 1225(b)(1)(D) is unconstitutional to the extent it prohibits ‘some meaningful

review’ in a § 1326 criminal prosecution of a claim that the proceeding that resulted

in the expedited removal order was fundamentally unfair in that ‘the deportation

proceeding violated the alien’s due process rights and the alien suffered prejudice as

a result.’” (citations omitted)); United States v. Barrera-Rojo, Case No. 18-cr-531,

2018 WL 2172925, at *1-2 (D.N.M. May 10, 2018) (“Following Mendoza-Lopez, a

categorical prohibition of any review of a prior removal order would violate due

process when the prior order is to be the basis of criminal sanctions. Pursuant to 18

U.S.C. § 3231, the Court has jurisdiction to review any removal underlying a § 1326

charge.”); United States v. Sanchez-Cervantes, Case No. 12-cr-4, 2012 WL 1313315,

at *3 (W.D. Tex. April 17, 2012) (acknowledging the Fifth Circuit’s decision in Lopez-

Vasquez, but finding jurisdiction in light of Mendoza-Lopez and Barajas-Alvarado);

United States v. Guzman-Garfias, Case No. 10-cr-306, 2010 WL 5093938, at *3 (D.

Ariz. Dec. 8, 2010) (same, affirming magistrate decision); United States v. Lopez-

Garcia, Case No. 09-cr-1118, 2009 WL 3244702, at *3 (S.D. Cal. Oct. 6, 2009) (same,

before Barajas-Alvarado was decided).

      Because it would not even permit the review Mendoza-Lopez required “at a

minimum” in cases like this one, § 1225(b)(1)(D) is unconstitutional. Accordingly,


6Silva is on appeal to the Fourth Circuit, where it has been argued and is pending a
decision. See United States v. Silva, Case No. 18-4652, Dkt. No. 36 (4th Cir. May 9,
2019) (oral argument heard before Judges Niemeyer, Keenan, and Quattlebaum, Jr.).



                                         12
       this Court has jurisdiction to consider the merits of Ms. Terrazas Siles’ § 1326(d)

       claim.

III.      Ms. Terrazas Siles’ removal was invalid under § 1326(d).

                “Whatever the procedure authorized by Congress is, it is due process as far as

       an alien denied entry is concerned.” United States ex rel. Knauff v. Shaughnessy, 338

       U.S. 537, 544 (1950).      Put another way, the government must follow its own

       procedures.     In Ms. Terrazas Siles’ case, it did not.   This failure resulted in a

       procedure that was fundamentally unfair because, had the immigration officer

       adhered to § 1225(b)’s prescriptions, there is a reasonable probability that Ms.

       Terrazas Siles would have been permitted to withdraw her application for admission.

                Ms. Terrazas Siles has been removed only once. Even then, “removal” is a legal

       fiction: she was pulled out of the immigration queue before ever entering. To the

       extent she had to be removed, it was because the immigration officer arrested and

       detained her, instead of turning her around. Had she been permitted to withdraw,

       either in the moment at the border crossing or during the expedited removal

       proceeding, there would be no prior removal for the purposes of 8 U.S.C. § 1326, and

       this criminal prosecution could not proceed.

                   A. The failure to abide by the removal procedure Congress laid
                      out was a violation of the process due Ms. Terrazas Siles.

                The procedures laid out by Congress for expedited removals are brief and

       unreviewable. See § 1225(b)(1). Nevertheless, they are procedures, and immigration

       officers have to follow them. See United States ex rel. Accardi v. Shaughnessy, 347

       U.S. 260 (1954) (invalidating removal order entered in violation of internal agency



                                                  13
regulations). In Ms. Terrazas Siles’ case, they did not. This matters because Ms.

Terrazas Siles was not a repeat immigration offender, she had no criminal record,

and she repeatedly asked to go home. As such, she was a probable candidate for

withdrawal of her application for admission—something immigration officers

regularly granted in 1999. See Def. Motion at 14.

      The government scoffs at Ms. Terrazas Siles’ claim that certain documents

were not translated for her and that she does not believe she was asked to sign the I-

860, the Notice/Order of Expedited Removal. See Govt Resp. at 7. The government

appears to think that these are minor oversights or relegated to Ms. Terrazas Siles’

memory of 20-year-old events. Not so. The law requires that an expedited removal

follow certain procedures, not doing so is a deprivation of due process. See United

States v. Heffner, 420 F.2d 809, 811 (4th Cir. 1969) (“An agency of the government

must scrupulously observe rules, regulations, or procedures which it has established.

When it fails to do so, its action cannot stand and courts will strike it down.”). Ms.

Terrazas Siles was entitled to have her expedited removal proceeding adhere to the

rules, and yet, the government’s evidence shows it was not afforded to her.

      Ms. Terrazas Siles’ immigration file, produced by the government in discovery,

lacks the paperwork that the law requires. In violation of the requirements of 8 CFR

§ 235.3(b)(2)(i), there is no evidence the immigration officer had Ms. Terrazas Siles

sign the I-860, nor is it clear that the document was translated for her. Def. Motion

at 9-10. This is no figment of Ms. Terrazas Siles’ memory, as the government would

have this Court believe, Govt Resp. at 8. Rather it is borne out in the immigration




                                         14
records the government produced. The I-860 is a critical document, ordering Ms.

Terrazas Siles’ removal; that it does not contain her signature—and therefore does

not conform to the legal requirements—is procedurally improper.

      The government asks this Court nevertheless to assume that the immigration

officer did what the law requires. Govt Resp. at 8. But, given that the immigration

file evidences that the officer did not adhere to the legal requirements, there is no

basis on which to afford this benefit of the doubt. Def. Motion at 10-11 (citing United

States v. Mejia-Avila, No. 2:14-CR-0177, 2016 WL 1423845, at *1 (E.D. Wash. Apr. 5,

2016) (“As Form I-860 provides notice to Defendant of his rights, a missing signature

on that page undermines the assurance that he was notified of his due process rights

at the time of his removal.”); United States v. Arteaga-Gonzalez, No. 12-CR-4704,

2013 WL 5462285, at *4 (S.D. Cal. Sept. 30, 2013) (where government “did not have

evidence that Defendant had signed the reverse side of the Form I-860 as required by

agency regulations,” “it appear[ed] Defendant was not advised of the charges against

him and did not have a chance to refute” the allegations and, therefore, was “not given

the due process to which he was entitled” (citation omitted)). Indeed, doing so in an

expedited removal case is particularly uncalled for.       The requirements for an

expedited removal are threadbare as it is, yet the government asks to be relieved of

even those.




                                          15
          B. Had the immigration officer followed the proper procedure, it
             is reasonably probable that Ms. Terrazas Siles could have
             withdrawn her application.

      Apart from asylum (not at issue here), there is one unified statutory form of

relief in expedited removal proceedings: withdrawal of application. See Def. Motion

at 12 (citing 8 U.S.C. § 1225(a)(4); 8 CFR § 235.4). An immigration officer may, in his

discretion, allow the alien to withdraw his application for admission and depart

without an order of removal. See id. That discretion would have been guided in 1999

by the INS Inspector’s Field Manual, which enumerated a non-exclusive set of factors

the immigration officer could consider, including the seriousness of the immigration

violation and prior findings of inadmissibility. See id. at 12-13.

      Ms. Terrazas Siles was a young Bolivian immigrant, just 20 years old at the

time of her 1999 attempted entry. She had no criminal record, no prior immigration

history and did not even make it through the turnstile at the San Ysidro port of entry

before being pulled out of line by an immigration official. That she had paid a coyote

to use a passport to help her enter is not necessarily exacerbating. 7 Certainly, the

government did not deem it sufficiently exacerbating to charge her with an offense

connected to that allegation, nor even with an immigration offense. Given that the

government did not deem the mere attempted entry or use of a passport significant

enough to merit a criminal charge, it is disingenuous for the government to now claim

that these violations were particularly egregious. See Govt Resp. at 12-13.



7 Documents produced by the government in discovery say that the passport in
question was Bolivian.



                                          16
      Rather, at the time of Ms. Terrazas Siles’ attempted entry, immigration officers

commonly offered aliens the opportunity to withdraw applications for admission. In

1999, 498,729 aliens were permitted to withdraw their application for admission,

nearly three times the number who were formally removed, 180,101. See Dept. of

Justice, Immigration & Naturalization Serv., 1999 Statistical Yearbook of the

Immigration and Naturalization Service, at 202, 215. 8 Thus, withdrawal was far

more common than formal removal in 1999, and Ms. Terrazas Siles’ case was not out

of the ordinary. It is, therefore, reasonably probable that on the facts of Ms. Terrazas

Siles’ case, she would have been permitted to withdraw her application. Indeed,

aliens with convictions for false statements and prior exclusion orders have been

granted withdrawals of removal. See, e.g., United States v. Raya-Vaca, 771 F.3d 1195,

1209 (9th Cir. 2014).

      The government has asserted that because the relief of withdrawal of

application is discretionary, Ms. Terrazas Siles had no right to it, implying that

therefore her request for relief under § 1326(d) cannot be premised upon it. See Govt

Resp. at 11.   But the question here is not whether Ms. Terrazas Siles would have

been entitled to withdrawal of her application, but, rather, whether it is reasonably

probable that she would have been permitted to do so. In United States v. El Shami,

the Fourth Circuit held that the defendant was prejudiced for the purposes of §




8Available online at <https://www.dhs.gov/sites/default/files/publications/Yearbook_
Immigration_Statistics_1999.pdf>.



                                          17
      1326(d) because it was plausible that he would have been granted discretionary relief.

      See 434 F.3d 659, 665 (4th Cir. 2005).

            Unfortunately, the already abbreviated expedited removal procedure was not

      followed in Ms. Terrazas Siles’ case. Instead, the handling of her 1999 removal was

      flawed, and the error certainly was not harmless. Ms. Terrazas Siles was subjected

      to an inadequate procedure, in which legally required steps appear to have been

      skipped. Her case was free of aggravating factors—it was her first time ever to

      attempt entering, and she failed even to do so.       Withdrawal of application was

      afforded more than twice as often as formal removal in 1999. If the immigration

      officer had followed proper procedure, it is reasonably probable that he would have

      determined that her case merited withdrawal of application. Because Ms. Terrazas

      Siles did not receive the process due to her, the expedited removal was fundamentally

      unfair, and she was prejudiced as a result. Accordingly, Ms. Terrazas Siles has

      satisfied the § 1326(d) test for dismissal of the indictment.

IV.      Conclusion

            For each of the above-stated independent reasons, the defense respectfully

      moves this Court to dismiss the indictment.

                                                   Respectfully submitted,
                                                   LOURDES TERRAZAS SILES

                                                   By counsel,

                                                   Geremy C. Kamens
                                                   Federal Public Defender

                                                   /s/ Cadence Mertz
                                                   Cadence Mertz
                                                   Va. Bar No. 89750


                                                18
                                          Assistant Federal Public Defender
                                          Office of the Federal Public Defender
                                          1650 King St, Suite 500
                                          Alexandria, VA 22314
                                          (703) 600-0840 (T)
                                          (703) 600-0880 (F)
                                          Cadence_Mertz@fd.org


                                          /s/ Katherine Maddox Davis
                                          Katherine Maddox Davis
                                          Va. Bar No. 89104
                                          GIBSON, DUNN & CRUTCHER LLP
                                          1050 Connecticut Avenue NW
                                          Washington, DC 20036
                                          (202) 955-8587
                                          kdavis@gibsondunn.com
                                          Pro Bono Counsel



                         CERTIFICATE OF SERVICE

      I hereby certify that on June 14, 2019, I filed the foregoing notice with the
Clerk of the Court via the CM/ECF system, which will serve true and correct copies
on counsel of record.

                                          /s/ Cadence Mertz
                                          Cadence Mertz
                                          Va. Bar No. 89750
                                          Assistant Federal Public Defender
                                          Office of the Federal Public Defender
                                          1650 King St, Suite 500
                                          Alexandria, VA 22314
                                          (703) 600-0840 (T)
                                          (703) 600-0880 (F)
                                          Cadence_Mertz@fd.org




                                        19
